      Case 2:20-cv-02830-LMA-MBN Document 30 Filed 04/09/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

THERESA SCHULTZ                                              CIVIL ACTION

VERSUS                                                       NUMBER: 20-2830

ROUSE’S ENTERPRISES, L.L.C.                                  SECTION: “I”(5)


                                 ORDER ON MOTION
                                   APRIL 8, 2021

APPEARANCES:

MOTION:

(1)   Defendant’s Motion to Compel Discovery and Determine Sufficiency of Responses to
      Requests for Admission (Rec. doc. 17).

       :    Continued to

       :    No opposition.

  1    :    Opposition.




                                      ORDERED

       :    Dismissed as moot.

       :    Dismissed for failure of counsel to appear.

       :    Granted.

       :    Denied.

  1    :    Other. Granted in part and denied in part.
            Requests for Admissions: Plaintiff’s objections that any of the requests are
            “vague and ambiguous” are overruled for the following reasons. First, they
            are impermissible boilerplate. “An objection to a discovery request is
            boilerplate when it merely states the legal grounds for the objection without:
            (1) specifying how the discovery request is deficient and (2) specifying how
            the objecting party would be harmed if it were forced to respond to the
Case 2:20-cv-02830-LMA-MBN Document 30 Filed 04/09/21 Page 2 of 2




      request.” Chevron Midstream Pipelines, LLC v. Settoon Towing, LLC, Nos. 13-
      CV-2809, 13-CV-3197, 2015 WL 269051 at *3 (E.D. La. Jan. 20, 2015) (citing
      St. Paul Reinsurance Co., Ltd. v. Commercial Financial Corp., 198 F.R.D. 508,
      511-12 (N.D. Iowa 2000)). Second, the objections are waived. As a matter of
      simple logic, a litigant cannot state an otherwise proper objection to a
      discovery request and then provide a substantive response to that same
      request “subject to and not waiving said objection” without, in fact, waiving
      said objection. Finally, the objections are not well-taken substantively. The
      Court does not believe that Plaintiff and her counsel are confused, unclear or
      otherwise mystified by plain English words like “place her foot onto.” The
      requests shall be admitted or denied without these objections. Request for
      admission number 11 need not be supplemented, as Plaintiff has
      affirmatively stated she is not seeking lost past or future wages.

      Requests for Production: Consistent with this Court’s prior rulings, the
      Plaintiff’s public social media posts need not be produced as they are, by
      definition, fully available to Defendant. See Farley v. Callais & Sons LLC, No.
      14-2550, 2015 WL 4730729 (E.D. La. Aug. 10, 2015). However, the Court
      notes that Plaintiff’s counsel states in brief that Plaintiff’s Facebook profile “is
      currently set to ‘public,’” raising the possibility that responsive postings may
      exists from a time before the profile was set to “public.” Accordingly, Plaintiff
      is ordered to produce responsive private social media postings no later than
      May 1, 2021. If no such postings exist, Plaintiff shall so affirm in a sworn
      declaration provided to opposing counsel.



                                            MICHAEL B. NORTH
                                      UNITED STATES MAGISTRATE JUDGE




                                       2
